Citation Nr: 0812425	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-36 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for fixed hammer toe 
deformity of the second toe, right foot, claimed as 
residuals of right foot surgery and degenerative arthritis 
of the first metatarsal, right foot.

2.	Entitlement to service connection for depression.

3.	Entitlement to service connection for end-stage glaucoma, 
left eye.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
March 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In the first 
decision and notice of decision, both dated June 2004, the RO 
denied service connection for a right foot disorder and 
depression.  The veteran timely filed a Notice of 
Disagreement (NOD) in December 2004.  Thereafter, in November 
2005 the RO provided a Statement of the Case (SOC) and the 
veteran timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in March 2006.

In the second decision and notice of decision, both dated 
November 2005, the RO denied service connection for end-stage 
glaucoma of the left eye.  The veteran timely submitted an 
NOD in May 2006, and the RO provided an SOC in March 2007.  
Thereafter, in April 2007, the veteran timely filed a 
substantive appeal.  

The veteran requested a Travel Board hearing on this matter, 
which was held in February 2008 where the veteran and his 
wife presented as witnesses before the undersigned veterans 
law judge.  A transcript of the hearing is of record.  At 
this hearing, the veteran, through his accredited 
representative, requested that the Board hold open the record 
for a period of sixty days in order to afford him an 
opportunity to submit additional evidence, which the Board 
allowed.  See Hearing Transcript at 2, 46.  While that period 
of time has expired, the appeal is still not ready for 
appellate review; as explained below, the case must be 
retuned to the RO for additional development.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
The veteran's September 1975 Report of Medical Examination 
for Enlistment contains a normal psychiatric evaluation and a 
normal clinical assessment of the eyes.  This record, 
however, discloses an abnormal clinical evaluation of the 
feet, noting that the veteran had pes planus and syndactylism 
(asymptomatic and not considered disabling (NCD)) of the 
right foot.  In his accompanying Report of Medical History, 
he indicated that he had not had any foot trouble, eye 
trouble or nervous trouble of any sort.  The examining 
physician noted, however, that the veteran had an accident at 
age 12 with a lawn mower, which cut his toes on the right 
foot, giving some syndactylism.  The physician indicated that 
the veteran had no functional sequelae and that he was active 
in sports.  He also stated that the veteran had asymptomatic 
pes planus.      

As reflected in April 1976 SMRs, podiatry medics examined the 
veteran's right foot.  The clinician noted a history of 
trauma by a lawnmower accident approximately five years 
before as well as a claw deformity of the second toe, but the 
clinician ruled out bony defects or changes.  A Radiographic 
Report disclosed that the veteran had residuals of an injury 
to the first digit of the TP joint as well as a hammer toe of 
the second joint.  The examiner recommended minor surgery, 
which took place in May 1976.    

A July 1976 Chronological Record of Medical Care reflects 
that the veteran complained of problems with the feet, and a 
July 1977 SMR notes the veteran's status-post right foot 
surgery for claw deformity, where the veteran now complained 
of pain all the time.  Films of the right foot showed a short 
second metatarsal, with irregularity of joint surfaces and 
narrowing of the joint at the first MTP.  The examiner 
determined that the findings appeared compatible with 
degenerative arthritis and was possibly related to multiple 
episodes of prior trauma.  He noted that the short second MT 
was apparently congenital, and otherwise the film appeared 
unremarkable.      

An August 1977 SMR indicates that the veteran had had a 
surgical release of flexion and extension tendons and that he 
now complained of recurrent hammer deformity of the second 
toe.  The examiner prescribed a phalangeal sling.  

As reflected in an undated Optometry Clinic service record, 
the veteran indicated that he had blurry near vision, burning 
eyes, and was bothered by bright lights.  He affirmed that he 
had headaches all over and at he back-top portion of the 
eyes.  He also stated that he had been injured by receiving a 
black eye.  

The veteran's March 1978 Report of Medical Examination for 
Separation contains a normal psychiatric evaluation and a 
normal clinical assessment of the eyes and feet, except for 
the presence of a scar on the right foot.  In the 
accompanying Report of Medical History, the veteran indicated 
that he had no eye trouble, foot trouble or nervous trouble 
of any sort.  

Post-service, in August 1978, the veteran underwent a VA 
orthopedic examination.  At this time, he complained of 
tightness in the shoulder, but had "no other orthopedic 
complaints when questioned."  The physician indicated that 
the veteran had been discharged for "hardship reasons" 
three months early. 

A July 2001 VA radiographic report indicates that the veteran 
had degenerative joint disease (DJD) of the first MTP joint, 
as well as a congenital deformity involving a somewhat 
shortened the second metatarsal, and a hammer toe flexion 
contracture deformity involving the second toe.    

VA medical records dated March 2002 indicate that the veteran 
had glaucoma of the left eye, depression and chronic right 
foot pain with swelling.  Subsequent VA medical records dated 
May 2002, June 2002, July 2002, October 2002, and November 
2002 contain similar information.  

A December 2002 VA medical record indicates that the veteran 
had shoe inserts for the right foot, as well as DJD of the 
great right toe, a brachy metatarsal second toe and fat pad 
atrophy of this foot.   

As reflected in an April 2003 letter from Dr. Y.O., she 
acknowledged that the veteran had multiple medical problems, 
to include chronic right foot pain, depressive disorder and 
glaucoma.  She also stated, however, that "it is not clear 
that this would prevent him from doing work of any sort."   

A May 2003 letter from D.S., a licensed clinical social 
worker (L.C.S.W.) conveys that the veteran had clinical 
depression, which required him to take medication, which 
"can be attributed to his prolonged medical stressors such 
as; legal blindness, End Stage Glaucoma, Lumbar Spondylosis 
and osteochondrosis."  D.S. also offered her impression that 
the veteran's "age, medical and psychiatric conditions 
adversely impact[] his ability to procure viable 
employment."  

VA medical notes spanning January 2003 through October 2003 
continue to document the veteran's treatment for end stage 
glaucoma, depression and right foot pain.  In an October 2003 
record, D.S. opined that the veteran's pre-existing, pre-
service right foot disorder "may have been aggravated by 
military related activities.  We reviewed his medical records 
and there is evidence of this."    

In December 2003 the veteran underwent a VA examination of 
the right foot.  At this time the veteran complained of 
having pain in the right foot, specifically in the right 
great toe as well as in the undersurface and distal pad of 
the foot in the metatarsal region.  He conveyed that said 
pain had its onset during service, and had worsened ever 
since.  He had to wear special shoes, and a physical 
examination of the right foot revealed swelling and 
tenderness.  The veteran had no motion in the 
metatarsophalangeal joint, and the examiner detected a bunion 
deformity on the right great toe.  The second toe exhibited a 
fixed flexion deformity of 40 degrees of the proximal 
interphalangeal joint and no motion of the toe; there was no 
tenderness or scarring.  Sensory examination revealed that 
the veteran had severe degenerative changes in the first 
metatarsophalangeal joint and the second metatarsal appeared 
short.  

Based on these data, the VA examiner diagnosed the veteran 
with hallux valgus, great toe of the right foot; fixed hammer 
toe deformity, second toe of the right foot; and 
metatarsalgia.  The clinician offered no nexus opinion as to 
the likely etiology of these current disorders.          

VA medical records spanning January 2004 to July 2005 reveal 
that the veteran received treatment for depression for which 
he took medication.  A January 2005 VA clinician stated that 
the veteran's depression "seems to be related to his 
financial situation.  He is unable to work because he can't 
drive, can't see and has some degree of chronic pain due to 
his foot/ankle arthritis." 

VA medical reports dated January 2004 through June 2005 also 
indicate that the veteran had glaucoma of the left eye. 

At his February 2008 Travel Board hearing, the veteran 
testified that, with respect to his right foot disorder, he 
had cut his foot in a lawn mower approximately five years 
prior to his enlistment.  Hearing Transcript at 3-4.  He also 
stated that upon service entry, he received a normal 
assessment of the feet, but that during service he began to 
experience foot pain, which necessitated a surgery to try and 
remove the claw foot.  Hearing Transcript at 2-3, 5.  The 
veteran indicated that the boots he wore caused his foot pain 
as did running.  Hearing Transcript at 6-7.  The veteran's 
wife conveyed that she recalled the veteran complaining of 
having foot pain after he separated from service for which he 
sought treatment from VA.  See Hearing Transcript at 9, 11.  
The veteran indicated that he had received a special shoe 
from VA in approximately 2005.  Hearing Transcript at 12-13.  

With respect to the claim for service connection for 
glaucoma, the veteran affirmed that he had mild swelling of 
the eye upon entry to active service.  Hearing Transcript at 
15.  He also stated, however, that a man struck him in the 
eye while on active duty, which resulted in a "black eye".  
Hearing Transcript at 15-17.  Since that time, the veteran 
indicated that he has had blurry vision.  Hearing Transcript 
at 15, 17-18.  He noted that he had begun receiving treatment 
for his eye problem immediately following his service 
discharge, where a private optometrist at Vision for Less in 
Baton Rouge, Louisiana indicated that the veteran had 
glaucoma for which she prescribed eye drops for the left eye.  
Hearing Transcript at 20-21.      

As for the veteran's service connection claim for depression, 
he stated that he believed that he had this disorder because 
of the way he was treated during service after some sort of 
conflict that he had had with a female supervisor named R.A. 
in late 1977 or early 1978.  Hearing Transcript at 28-34, 35, 
37-38.  The veteran's wife indicated that during that time in 
active service, the veteran would call her, and he seemed 
depressed.  Hearing Transcript at 34.  The veteran questioned 
whether his claims file contained all of his available 
service medical records.  Hearing Transcript at 36, 43.                

The veteran had offered similar accounts in his April 2007 
substantive appeal relating to the service connection claims 
for glaucoma and depression.        

b. Discussion 
With respect to the veteran's claim for service connection 
for fixed hammer toe deformity of the second toe of the right 
foot, claimed as residuals of right foot surgery and 
degenerative arthritis of the first metatarsal, right foot, 
the Board comments that his September 1975 Report of Medical 
Examination for Enlistment includes a notation that he had 
pre-service right foot disorders, namely pes planus and 
syndactylism.  The latter disability is defined as a 
"congenital abnormality of the hand or foot, marked by 
persistence of webbing between adjacent digits, so they are 
more or less completely attached."  See Dorland's 
Illustrated Medical Dictionary 1808 (30th ed. 2003).  The 
veteran underwent right foot surgery during his active 
service and that his SMRs document a right foot claw 
deformity, degenerative arthritis, and hammer toe deformity.  
Under these circumstances, the presumption of soundness 
(38 U.S.C.A. § 1111) is not applicable, at least with respect 
to any congenital or other foot disorder noted upon his pre-
enlistment examination, but given the in-service foot 
findings and surgery, arguably the presumption of aggravation 
is applicable.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
but also see  38 C.F.R. § 3.306(b)(1) (the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service-connected unless 
the disease or injury is otherwise aggravated by service).  

Post-service medical records reflect that in December 2003, 
the veteran received diagnoses of hallux valgus of the right 
great toe, fixed hammer toe deformity of the right second 
toe, and metatarsalgia.  The Board is unclear, however, 
whether the veteran's current right foot disorders stem from 
the pre-existing, pre-service right foot disorders noted upon 
the veteran's service entry, or whether the current disorders 
are new disorders, which the veteran incurred during service.  
If the current and pre-service right foot disorders emanate 
from the same source, the Board must ascertain whether the 
veteran's active service aggravated the pre-existing right 
foot condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) 
("if a preexisting disorder is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder"); 
accord Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995) ("If a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service").  On the other hand, if the 
current right foot disorders do not stem from those disorders 
noted upon service entry, then the Board must ascertain 
whether these current maladies are causally related to the 
veteran's active service, or any incident thereof.  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (noting 
that a veteran must demonstrate through medical evidence that 
"a causal relationship" exists between a present disability 
and an in-service event).  In either case, the evidence of 
record does not contain adequate opinions regarding these 
questions.  Therefore the Board must remand this claim for 
additional development, to include obtaining medical opinions 
on the direct service connection and in-service aggravation 
questions at hand.    

Regarding the veteran's direct service connection claim for 
depression, at his February 2008 Travel Board hearing he 
indicated that he had some sort of conflict with a 
supervisor, which prompted his premature discharge from 
service.  See Hearing Transcript at 36, 43.  The service 
records currently of record do not disclose why the veteran 
received an early release, which leaves the Board to question 
whether the RO has obtained all such service records.  The 
veteran, too, has raised this issue of possible missing 
service records.  Hearing Transcript at 36, 43.  In addition, 
although the veteran's SMRs do not reflect that he sought 
treatment for a psychological disorder during service, the 
veteran's wife credibly testified that the veteran's mood 
seemed depressed when she spoke with him during his period of 
active service.  Hearing Transcript at 34.  The Board 
therefore determines that the AMC/RO must make efforts to 
obtain any outstanding service records and associate said 
records with the claims file.  

The Board also comments that at least one VA examiner has 
suggested that the veteran's current depression may be 
related to his diagnosed glaucoma and the pain associated 
with his right foot disorder.  See May 2003 VA Medical Note 
by D.S.  Although the veteran is not currently service 
connected for either of these disorders, both of these issues 
are currently on appeal.  As a grant of service connection 
for either or both of the veteran's foot and eye disorders 
could impact on a claim for secondary service connection for 
depression, the claims are "inextricably intertwined".  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  After 
completing the actions in the Remand Order below, the RO 
should adjudicate the veteran's service connection claim for 
depression on a secondary basis, if it cannot grant service 
connection for depression on a direct basis.  38 C.F.R. 
§ 3.310.  As explained in more detail below, a VA psychiatric 
examination may be indicated, depending upon whether any 
additional relevant evidence is obtained and/or service 
connection is granted for any of the veteran's foot or eye 
disorders.     

Turning to the veteran's service connection claim for 
glaucoma of the left eye, the Board notes that the veteran 
has credibly testified, and an undated SMR verifies, that he 
received an eye injury (black eye) during his active service, 
which caused blurring and burning of the eye.  See Hearing 
Transcript at 15-18.  In addition, the voluminous medical 
evidence of record reveals that the veteran currently has a 
diagnosis of end-stage glaucoma of the left eye.  A medical 
treatise indicates that an individual may develop glaucoma as 
a result of a traumatic injury, see Dorland's Illustrated 
Medical Dictionary 776-77 (30th ed. 2003) (defining 
"traumatic glaucoma" as "an increase in intraocular 
pressure due to a nonperforating injury of the globe, 
resulting in vascular congestion") (emphasis added), and 
therefore, the Board concludes that VA must afford the 
veteran a VA examination, where an ophthalmologist may offer 
an opinion as to the likely etiology of the veteran's current 
end-stage glaucoma of the left eye.  38 C.F.R. § 20.901 
(authorizing Board to request medical opinion).       

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should ensure that the 
veteran's claims file contains all of his 
available service records, and should 
make attempts to acquire any outstanding 
service records from the National 
Personnel Records Center (NPRC) and other 
appropriate records depositories.

3. The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the current foot 
disorders that are present, as well as 
whether any pre-existing right foot 
disorder was aggravated by active service 
or any incident thereof. The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
physical examination, any tests that are 
deemed necessary and any additional 
specialty examinations that are 
warranted, the clinician is requested to 
answer the following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any foot disorder that is 
currently present that did not pre-
exist service began during service 
or is causally related to any 
incident of service?

(b) With respect to the right foot 
disabilities that pre-existed 
service, diagnosed as pes planus and 
syndactylism, was either disability 
aggravated beyond their natural 
progression during or as the result 
of any incident of service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed, 
and if a conclusion cannot be reached 
without resort to mere speculation, s/he 
should so indicate in the examination 
report.  

4.  The veteran must be afforded a VA eye 
examination to determine the nature and 
etiology or approximate onset date of his 
end-stage glaucoma of the left eye.  The 
examiner should review relevant portions 
of the claims file and indicate as such 
in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
examination and any tests that are deemed 
necessary, the clinician is requested to 
answer the following questions:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current end-stage 
glaucoma of the left eye began 
during service or  is causally 
related to any incident of service, 
to include an eye injury with 
subsequent blurred vision and a 
burning sensation?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed, 
and if a conclusion cannot be reached 
without resort to mere speculation, s/he 
should so indicate in the examination 
report. 

5.  If and only if service connection is 
granted for a foot or eye disability, the 
veteran must be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder that 
is currently present, to include 
depression.  The examiner should review 
relevant portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant 
evidence in the claims file, obtaining a 
history from the veteran, the mental 
status examination and any tests that are 
deemed necessary, the clinician is 
requested to answer the following 
questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that any psychiatric disorder that 
is present began during service or 
is causally related to any incident 
of service?

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that any psychiatric disorder that 
is present was caused or aggravated 
by a service-connected left eye 
disorder or the symptoms (to include 
pain) associated with a foot 
disability?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed, 
and if a conclusion cannot be reached 
without resort to mere speculation, s/he 
should so indicate in the examination 
report.  

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If any claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





